United States District Court
Northern District of Calif`ornia

\SOQ\IO\Ul-l>w[\.)‘_‘

NNNNNNNNN»-»-o-)-)-\»-»_¢»-¢»-»_a
OQ\IO\Lh-PL»JN'_‘O\OO¢\]Q\U!-I>WN'-‘O

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFOR.NIA

JACoB s. sILvERMAN,
case No. 17-03700 BLF (PR)
Plaintiff,
oRDER GRANTING DEFENDANTS’
MoTIoN FoR EXTENsloN oF
"- TIME To FILE DIsPosITIvE
MR§%TAMM
IVER LIEN’ et al" DENYING oTHER MoTIoN "
Defendants.
(Docket Nos. 44, 47)

 

 

Plaintif`f, a California inmate proceeding pro se, filed a second amended civil rights
complaint (“SAC”) pursuant to 42 U.S.C. § 19_83 against staff at the Humboldt County
Correctional Facility (“HCCF”). On July ll, 2018, after finding the SAC stated a
cognizable Eighth Amendment claim, the Court issued an order directing Defendants to
file a dispositive motion no later than November 12, 2018. (Docket No. 18.) Def`endants
Lien, Barnhart, and Burleson have filed a motion requesting a ninety-day extension of time
to do so. (Docket No. 44.)

Having shown good cause,Defendants’ motion is GRANTED. Defendants shall
file a dispositive motion within ninety (90) days from the date this order is filed. Plaintiff
shall file an opposition no later than twenty-eight (28) days f`rom the date Def`endants’

motion is filed. Def`endants shall file a reply no later than fourteen (14) days after

 

 

United States District Court
Northem District of Calif`omia

U'l-IdL»-)l\.)

\OQO‘-~.`|O\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

Plaintist opposition is filed.

Plaintiff’s motion to correct the lead name of the case from “lver Fiam” to “lver
Lien” is GRANTED. (Docket No. 47.) The Clerk is instructed to update the docket
accordingly. As for Plaintif`f" s motion “to re»process [his] previous filed motion for
physical examination,” (z'd.), it is DENIED for the same reason the original motion Was
denicd, i.e., for failure to serve the motion Def`endants as required under Rule 65(a)(l) of
the Federal Rules of Civil Procedure. (See Docket Nos. 36, 46.)

This order terminates Docket Nos. 44 and 47.
IT IS SO ORDERED.

 

United States District Judge

Order Grant. Ext ofTime to File Disp Mot.; Granting and Dcnying P' s Mot.
P \PRO- SE\BLF\CR. 17\037008ilvern1an _eoc- -dispo docx

 

